Name: Council Regulation (EC) No 532/94 of 7 March 1994 extending the measures taken under the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  America;  European construction
 Date Published: nan

 11 . 3. 94 Official Journal of the European Communities No L 68/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 532/94 of 7 March 1994 extending the measures taken under the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 HAS ADOPTED THIS REGULATION : Article 1 The measures referred to in the Exchange of Letters complementing the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 shall be applied by the Community until 31 December 1994. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas pursuant to an Agreement between the Euro ­ pean Economic Conimunigy and the United States of America for the conclusion of negotiations under Article XXIV.6 of th&amp; General Agreement on Tariffs and Trade (GATT) (') which was extended by an Exchange of Letters (2) complementing that Agreement until 31 December 1991 , the Community agreed to take certain measures ; - Whereas the Community applied these measures during 1992 and 1993 by virtue of Regulations (EEC) No 3919/91 (3) and (EEC) No 991 /93 (4) ; Whereas the reasons still exist for the extension of these measures, Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1994. For the Council The President Th. PANGALOS (') OJ No L 98, 10 . 4. 1987, p. 1 . (2) OJ No L 17, 23. 1 . 1991 , p. 17. 0 OJ No L 372, 31 . 12. 1991 , p. 35 . (4) OJ No L 104, 29. 4. 1993, p. 1 .